IMPORTANT NOTICE
        NOT TO BE PUBLISHED OPINION

THIS OPINION IS DESIGNATED “NOT TO BE PUBLISHED.”
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                             RENDERED: OCTOBER 29, 2020
                                                   NOT TO BE PUBLISHED

              Supreme Court of Kentucky
                              2019-SC-0402-MR



BRADLEY ANDERSON                                                   APPELLANT


                 ON APPEAL FROM HARDIN CIRCUIT COURT
V.                HONORABLE KELLY M. EASTON, JUDGE
                            NO. 18-CR-00458


COMMONWEALTH OF KENTUCKY                                             APPELLEE



                 MEMORANDUM OPINION OF THE COURT

                                   AFFIRMING

      A Hardin County jury found Bradley Anderson guilty of murder. The trial

court, consistent with the jury’s recommendation, sentenced Anderson to life

imprisonment. This appeal followed as a matter of right. See KY. CONST. §

110(2)(b). Having reviewed the record and the arguments of the parties, we

hereby affirm the judgment of the Hardin Circuit Court.

                              I.     BACKGROUND

      Anderson had been in a long-term relationship with Christine Ingerson.

The couple had three children together, and Anderson helped raise Ingerson’s

daughter from a previous relationship. After Anderson and Ingerson’s

relationship ended at the end of September or beginning of October 2017,

Ingerson moved out of Anderson’s house with the children. In March 2018,

however, Ingerson’s living situation did not work out, and she and the children
moved back in with Anderson. Ingerson and Anderson slept in separate

bedrooms and each had romantic relationships with other people.

      When Ingerson moved back in with Anderson, she had already begun a

romantic relationship with Stanley McFalda (hereinafter “McFalda”). McFalda

was still married to Heather McFalda (hereinafter “Heather”), but they were in

the process of getting divorced. McFalda would often come to the house

Ingerson shared with Anderson to spend time with Ingerson. Initially, McFalda

and Anderson had an amicable relationship. However, starting at the end of

March 2018 until McFalda’s death on April 5, 2018, Anderson became

increasingly agitated about the relationship between Ingerson and McFalda.

      On March 31, 2018, Anderson, Ingerson, and McFalda were spending

time together at the house Anderson and Ingerson shared. At some point,

Ingerson left the room for a while. An argument erupted between the two men

that resulted in Anderson brandishing a loaded handgun while McFalda’s

young daughter was in the room with the men. The day after this event a

heated text message exchange occurred between the two men, but they

eventually apologized to each other, and McFalda brought a “peace offering” of

marijuana to Anderson.

      On April 2, 2018, Ingerson changed her relationship status on Facebook

to indicate she was “in a relationship with” McFalda. Following this, her

relationship with Anderson became even more strained. He sent her many text

messages expressing his emotional turmoil and his desire to be with her.




                                       2
      Over the next couple of days, Heather began receiving Facebook

messages from “Joe Smith.” She did not know who Joe Smith was, and he

refused to identify himself. The messages insinuated that Ingerson was still

having a sexual relationship with Anderson and attempted to convince Heather

to inform McFalda of this. The messages began implicitly threatening McFalda.

Heather became concerned and informed McFalda of the Facebook messages.

In turn, McFalda discussed the messages with Ingerson. McFalda and Ingerson

confronted Anderson about the messages, and Anderson stated that he had

also received messages from “Joe Smith.”

      On the morning of April 5, 2018, Ingerson began receiving “weird” text

messages from Anderson. These messages continued throughout the day, and

Ingerson described Anderson as “off.” Anderson texted Ingerson that he felt he

had “fully lost” her and made statements such as “good bye in case.” When

Ingerson arrived home after work that day, she found both her handgun and

Anderson’s handgun on his bed out of their holsters and with clips sitting next

to them. She described Anderson’s demeanor as “weird” and “hostile.”

Anderson told her that “friends” told him that McFalda did not have custody of

his children because he had physically abused his daughter. Based on this

information, Anderson called McFalda and told McFalda that he was no longer

allowed at the house. Anderson then told Ingerson that if McFalda came to the

house, Anderson would shoot him.

      McFalda then called Ingerson and told her that he was coming back to

the house to “work it out like men.” By the time McFalda arrived, Anderson

                                       3
was already outside on the front steps. McFalda parked his truck on the street.

After he got out of the truck, he opened the back door of the truck to retrieve

something. Anderson told the police he believed McFalda was getting a long

gun, but Ingerson testified McFalda was getting a sweater. Ingerson, afraid of

the confrontation that was about to erupt, ran to McFalda. She met him at the

sidewalk and wrapped her arms around his neck in an attempt to “push him

back” and prevent the two men from fighting.

      The two men then exchanged words, and McFalda pushed Ingerson off of

him. She fell to the side. Ingerson looked up and saw gunfire. Anderson had

shot McFalda one time in the face, killing him.

      Anderson was indicted by a Hardin County grand jury on the charge of

murder. He was convicted by a Hardin Circuit Court jury and sentenced to life

in prison.

                                    II.   ANALYSIS

      Anderson alleges the trial court made three errors, each of which

requires reversal of his conviction. He first alleges the trial court erred in failing

to give the jury a specific instruction on how it should view mitigation evidence

during the penalty phase of the trial. Second, he alleges the trial court

erroneously admitted evidence of a prior dispute between Anderson and

McFalda as it was improper KRE1 404(b) evidence. Finally, he alleges the trial

court erroneously admitted information about a “Joe Smith” Facebook account,




      1   Kentucky Rules of Evidence.

                                          4
as that evidence was more prejudicial than probative. After a thorough review

of the record, we hold that none of these alleged errors were preserved for our

review, and we decline to review them.

   A. Penalty Phase Jury Instructions

      Anderson urges this Court to hold that criminal defendants who face life

in prison are entitled to a jury instruction during the penalty phase of the trial

explaining how the jury is to view mitigation evidence. Anderson acknowledges

he made no specific objection to the trial court regarding the lack of this

instruction. However, he argues his proposed jury instructions during the guilt

phase of the trial adequately preserved the issue. Specifically, he points to his

request that the trial court include an instruction that if the jury found

Anderson guilty, “[t]here will be a further proceeding at which you will

determine his penalty.”

      Kentucky Rule of Criminal Procedure (“RCr”) 9.54(2) states as follows:

      No party may assign as error the giving or the failure to give an
      instruction unless the party's position has been fairly and
      adequately presented to the trial judge by an offered instruction or
      by motion, or unless the party makes objection before the court
      instructs the jury, stating specifically the matter to which the party
      objects and the ground or grounds of the objection.

By its plain language this rule requires that a party bears the burden of

ensuring his position is “fairly and adequately presented to the trial judge.” See

Martin v. Commonwealth, 409 S.W.3d 340, 345 (Ky. 2013). In this case,

Anderson’s requested jury instruction referring to a further proceeding at

which the jury would determine his penalty did nothing to apprise the trial



                                         5
court of his desired penalty phase instruction regarding the way the jury

should view mitigation evidence.

      Further, Anderson never requested an instruction regarding the way the

jury should view mitigation evidence and did not tender a proposed instruction

on this issue. He argues that he never had the chance to do so, but that

assertion is simply incorrect. Before the penalty phase began, the trial judge

provided the parties with a copy of the instructions he intended to provide to

the jury during that phase of the trial. He then stated, “You all had an

opportunity, as I said, the instructions in this phase of the trial are essentially

one page. Did anybody see any issues or error there?” Anderson’s counsel

made no audible response.

      As such, Anderson failed to “fairly and adequately” present his position

to the trial judge. Accordingly, RCr 9.54 bars review of this issue. See Martin,
409 S.W.3d at 346 (“[W]hen the allegation of instructional error is that a

particular instruction should have been given but was not…, RCr 9.54 operates

as a bar to appellate review unless the issue was fairly and adequately

presented to the trial court for its initial consideration.”); Martin v.

Commonwealth, 456 S.W.3d 1, 12 (Ky. 2015) (extending the holding in Martin,
409 S.W.3d at 346, to sentencing-phase instructions).

   B. Evidentiary Issues

      Anderson next argues that the trial court erred in admitting certain

evidence against him. Specifically, he argues that the trial court erred in

admitting evidence of the prior dispute between himself and McFalda during

                                          6
which he brandished a handgun and evidence of the “Joe Smith” Facebook

account. Because these arguments were not properly preserved, and Anderson

did not request and brief palpable error review, we decline to review these

issues.

   1. Preservation

      Anderson asserts that these alleged errors were preserved by his pretrial

arguments against them and his post-trial Motion for a New Trial. A review of

the record reveals that Anderson did not make a pretrial objection to admission

of the evidence regarding the “Joe Smith” Facebook account. He did, however,

make a pretrial objection to the evidence regarding the dispute between himself

and McFalda, and that objection will be discussed in more detail below. He did

not make contemporaneous objections to either piece of evidence. Although he

did argue that the erroneous admission of both pieces of evidence entitled him

to a new trial, a post-trial Motion for a New Trial will not preserve an issue for

appellate review that was not previously preserved. See St. Clair v.

Commonwealth, 451 S.W.3d 597, 639 (Ky. 2014). Accordingly, Anderson’s

argument regarding the “Joe Smith” Facebook account was not properly

preserved. In order to determine if his argument regarding the dispute between

himself and McFalda was preserved, we must more closely analyze his pretrial

objection to the admission of this evidence.

      Prior to trial, the Commonwealth filed a notice, pursuant to KRE 404(c),

of its intent to introduce evidence of the March 31, 2018 dispute between

Anderson and McFalda. Anderson did not file a written objection or motion in

                                         7
limine in response to this notice. The video record provided to this Court2 does

not include any hearing where this notice was discussed until after the

Commonwealth filed a motion in limine to admit the text messages between

Anderson and McFalda referencing this dispute. A hearing was held on that

motion, at which Anderson’s counsel stated that there were some statements in

the text messages that he too would want to admit at trial. The trial judge

advised the parties to discuss the text messages and approach him only if they

disagreed about what should be admitted.

      At another hearing a few weeks later, the trial judge asked the parties

about the text messages referencing the dispute between Anderson and

McFalda. Anderson’s attorney stated he would leave the admission of the text

messages to the trial court’s discretion, but that he did not believe it was

prudent to consent to their admission. He did not make any more specific

objection. The trial judge then stated he would rule on the admissibility of the

messages as they came up in the trial.

      KRE 103(d) allows an alleged error to be preserved for appellate review by

“[a] motion in limine resolved by order of record.” In this case, the trial court

entered no pretrial order, oral or written, ruling on the admissibility of the prior

dispute between Anderson and McFalda. Therefore, Anderson’s pretrial




      2  The video record provided to this Court included eight DVDs. Several of the
files on the DVDs would not play. However, neither party noted this or attempted to
correct it. Although not required to, given the seriousness of the charge and the length
of the sentence, this Court obtained new copies of the videos from the Hardin County
Circuit Clerk’s Office.

                                           8
objection to the admission of this evidence was not sufficient to preserve it for

our review. Further, because he did not make a contemporaneous objection to

the evidence when it was admitted at trial, especially in light of the judge’s

statement regarding his intent to rule on the admission of the evidence when it

came up in the trial, the argument is not preserved.

   2. Review Declined

      RCr 10.26 allows a court to review an unpreserved error if the error is

palpable and it resulted in manifest injustice. However, “[a]bsent extreme

circumstances amounting to a substantial miscarriage of justice, an appellate

court will not engage in palpable error review pursuant to RCr 10.26 unless

such a request is made and briefed by the appellant.” Shepherd v.

Commonwealth, 251 S.W.3d 309, 316 (Ky. 2008). In Anderson’s brief to this

Court, he alleges that his evidentiary arguments were adequately preserved

and asks us to review the trial court’s rulings on these issues for an abuse of

discretion. In his reply brief Anderson again asserts that his arguments were

preserved by his trial counsel’s arguments at the pretrial conference described

above and in his Motion for a New Trial. Anderson then says, “In any event, the

standard, whether palpable error or abuse of discretion, is no doubt a difficult

one to overcome.” This is the only time that he mentions palpable error in

either of his briefs in regard to the evidentiary issues. He does not explicitly

request review under RCr 10.26, and he does not argue that the errors were

palpable or that manifest injustice resulted from them.




                                         9
      In Shepherd, the defendant similarly did not request palpable error

review in his brief to the Court. 251 S.W.3d at 316. However, in his reply brief,

he asked the Court “to analyze each failure of Shepherd’s trial counsel to object

to the errors found on appeal as palpable errors subject to review under RCr

10.26.” Id. We noted that this “broad request” was intended “to cover all

instances of unpreserved errors without specifically stating which individual

errors amounted to palpable error under RCr 10.26 or how they rose to

manifest injustice.” Id. We then went on to hold that “such a general request is

not adequate to invoke palpable error review under RCr 10.26.” Id. The same is

true in this case. Anderson’s passing mention of the difficulty of overcoming

the palpable error standard is not sufficient to invoke palpable error review. We

also do not find any “extreme circumstances amounting to a substantial

miscarriage of justice.” Id. As such, we decline to review these alleged errors.

                                 III.   CONCLUSION

      For the reasons set forth above, we hereby affirm the judgment of the

Hardin Circuit Court.

      All sitting. All concur.




                                        10
COUNSEL FOR APPELLANT:

Daniel Jay Canon
Saeed & Little, LLP

COUNSEL FOR APPELLEE:

Daniel J. Cameron
Attorney General of Kentucky

Mark Daniel Berry
Assistant Attorney General




                               11